WHICHARD, Judge.
Pursuant to Rule 9(c)(1), Rules of Appellate Procedure, defendant chose to file a stenographic transcript of the trial proceedings in lieu of a narration of the evidence. The appendix attached to his brief contains none of the material from the transcript essential to an understanding of/three of the four assignments of error brought forward. It is at least questionable whether the appendix material with regard to the remaining assignment suffices for a full understanding of the question presented.
Defendant thus has not complied with Rule 28(b)(4), Rules of Appellate Procedure, which provides that when the stenographic transcript is used in lieu of a narration of the evidence, “if there are portions of the transcript which must be reproduced verbatim in order to understand a question presented in the brief . . . such verbatim portions of the transcript shall be attached as appendixes to the brief.”
*360As we noted in State v. Greene, 59 N.C. App. 360, 361, 296 S.E. 2d 802 (1982): “Failure to observe the requirements of Rule 28(b)(4) constitutes a substantial impediment to the capacity of this Court to perform its functions. ‘Rules of Appellate Procedure are mandatory and failure to observe them is grounds for dismissal of the appeal.’ ” See also State v. Nickerson, 59 N.C. App. 236, 296 S.E. 2d 298 (1982); State v. Wilson, 58 N.C. App. 818, 294 S.E. 2d 780 (1982).
Because of defendant’s failure to observe the requirements of Rule 9(c)(1) and Rule 28(b)(4), the appeal is dismissed.
Appeal dismissed.
Judges VAUGHN and WELLS concur.